Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed on 3/17/2022. An interview held on 7/20/2022 resulted in amendments to claims 1, 5, 13 and 15 and cancellation of claims 4 and 8. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.  CN20170362907.6 filed on May 22, 2017.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Paul Meng on July 25, 2022.
The application has been amended as follows: 

	1. (Currently Amended) A network communication method, comprising:
	performing, by a network side device, a first processing on data to be transmitted
to obtain a first processing result, the first processing comprising: 
		performing a cyclic redundancy check on the data to obtain a first check
	result, and
		performing an XOR operation on i) a cell radio network temporary
	identifier having 16 bits and ii) last 16 bits of the first check result to obtain the first
	processing result;
		performing, by the network side device, a second processing on concatenated
data to obtain processed data, wherein the second processing  
comprises polar encoding  the first processing result  repeatedly with concatenated data 
to generate a plurality of segments; and
		transmitting, by the network side device, the plurality of segments of 
polar encoded data.
	
	5. (Currently Amended) A network side device, comprising:
	a processor configured to:	
		performing a first processing on data to be transmitted to obtain a first 
processing result, the first processing comprising: 
			performing a cyclic redundancy check on the data to obtain a first check
	result, and
			performing an XOR operation on i) a cell radio network temporary
	identifier having 16 bits and ii) last 16 bits of the first check result to obtain the first
	processing result;
			performing, by the network side device, a second processing on 
concatenated data to obtain processed data, wherein the second processing  
polar encoding  the first processing result  repeatedly with concatenated data 
to generate a plurality of segments; and
	a transmitter, coupled to the processor, and configured to:	
		transmit the plurality of segments of polar encoded data.

	13. (Currently Amended) A network communication method, comprising:
	receiving, by a terminal, 
side device; 
	wherein the processed data is obtained by performing a first processing on data to 
obtain a first processing result and a second processing on concatenated data comprising the 
first processing result concatenated with the data;  	
	wherein the first processing comprises:
		performing a cyclic redundancy check on the data to obtain a first check
	result, and
		performing an XOR operation on i) a cell radio network temporary
	identifier having 16 bits and ii) last 16 bits of the first check result to obtain the first
	processing result;
	wherein the second processing  comprises:
		 polar encoding  the first processing result  repeatedly with concatenated data 
to generate a plurality of segments .

	15. (Currently Amended) A terminal, comprising:
	a processor configured to receive 
network side device;
	wherein the processed data is obtained by performing a first processing on data to 
obtain a first processing result and a second processing on concatenated data comprising the 
first processing result concatenated with the data;  	
	wherein the first processing comprises:
		performing a cyclic redundancy check on the data to obtain a first check
	result, and
		performing an XOR operation on i) a cell radio network temporary
	identifier having 16 bits and ii) last 16 bits of the first check result to obtain the first
	processing result;
	wherein the second processing  comprises:
		 polar encoding  the first processing result  repeatedly with concatenated data 
to generate a plurality of segments .



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Invention is directed towards applying data segmentation in polar coding as described by the Applicant in R1-1707182 (ZTE 3GPP WG1 #89). Specifically  in applying the segmented polar coding technique for data transmission using the cell radio network temporary identifier (C-RNTI).  

Allowable Subject Matter
Claims 1, 3, 5, 7, 13 and 15 renumbered as claims 1-6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415